Memorandum: On appeal from a judgment convicting him upon his plea of guilty of assault in the first degree (Penal Law § 120.10 [4]), defendant contends that his waiver of the right to appeal is invalid. We reject that contention. County Court “did not improperly conflate the waiver of the right to appeal with those rights automatically forfeited by a guilty plea” (People v Bentley, 63 AD3d 1624, 1625 [2009], lv denied 13 NY3d 742 [2009]; see People v Dillon, 67 AD3d 1382 [2009]; People v Williams, 49 AD3d 1281, 1282 [2008], lv denied 10 NY3d 940 [2008] ). Defendant further contends that the court erred in denying his motion to withdraw his guilty plea on the ground that it was not knowingly, intelligently, and voluntarily entered. Although that contention “survives [defendant’s] valid waiver of the right to appeal” (People v Dozier, 59 AD3d 987, 987 [2009] , lv denied 12 NY3d 815 [2009]; see People v Murphy, 71 AD3d 1466 [2010], lv denied 15 NY3d 754 [2010]), we conclude *1582that it is without merit. The contention of defendant that his plea was involuntary because he was coerced by defense counsel is belied by his responses to the court’s questions during the plea colloquy, indicating that he was pleading guilty voluntarily and that no threats or promises had induced the plea (see People v Gimenez, 59 AD3d 1088 [2009], lv denied 12 NY3d 816 [2009]; People v Nichols, 21 AD3d 1273, 1274 [2005], lv denied 6 NY3d 757 [2005]).
Defendant’s challenge to the severity of the sentence is encompassed by the valid waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]). To the extent that the contention of defendant concerning ineffective assistance of counsel survives his guilty plea and his waiver of the right to appeal (see People v Nichols, 32 AD3d 1316 [2006], lv denied 8 NY3d 848 [2007], reconsideration denied 8 NY3d 988 [2007]; People v Fifield, 24 AD3d 1221, 1222 [2005], lv denied 6 NY3d 775 [2006]), we conclude that his contention lacks merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Present — Smith, J.P, Fahey, Garni, Sconiers and Martoche, JJ.